Citation Nr: 0105906	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-01 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability for the period prior to September 21, 
2000.

2.  Entitlement to an increased rating for a left knee 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1979.

The issues currently on appeal before the Board of Veterans' 
Appeals (Board) arise from a September 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Fort Harrison, Montana.

The issues certified on appeal, as shown as part of a VA Form 
8, Certification of Appeal, are increased ratings for the 
left and right knee disabilities.  After reviewing the 
evidence, the Board finds that these issues are more 
appropriately stated as set forth on the title page of this 
decision.

The Board notes, parenthetically, that by means of a 
September 2000 rating decision the RO granted service 
connection for total right knee arthroplasty which is shown 
to be currently rated, until November 1, 2001, as 100 percent 
disabling.  

The Board observes that by means of a rating decision dated 
in September 2000, the RO determined that a claim by the 
veteran for entitlement to service connection for hepatitis C 
was not well grounded.  The Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  This matter is 
therefore be referred to the RO for all action as 
appropriate.  

REMAND

As shown as part of a VA Form 21-4138, Statement in Support 
of Claim, dated in April 1998, the veteran sought to receive 
increased ratings for his bilateral knee disabilities.  He 
claimed to have been receiving treatment at the VA Medical 
Center (VAMC) located in Boise, Idaho.  He was informed by 
letter in May 1998 that records from this medical facility 
would be sought by the RO.

As noted as part of his notice of disagreement received by VA 
in September 1998, the veteran complained of severe problems 
with weight bearing and severe pain on range of motion.  It 
was also asserted that he had experienced severe pain in the 
course of his recent examination but did not inform the 
examiner.  

As part of his VA Form 9, Appeal to Board of Veterans' 
Appeals, dated in November 1999, the veteran indicated that 
he was still being treated at the VAMC in Boise, Idaho.  
Additionally, a letter submitted to VA by the veteran's 
accredited representative in February 2000 notes that the 
veteran had been treated for his service-connected right knee 
since being afforded a VA examination in 1998.  An August 
2000 letter from the VA Montana Healthcare System & Regional 
Office indicates that they were unable to locate any Boise 
VAMC records through their computer system.  The Board is of 
the opinion that another attempt should be made to ascertain 
whether or not any treatment records from the VAMC in Boise, 
Idaho dated subsequent to April 1998 are available, as such 
records may provide probative evidence in support of these 
claims.  The Board also points out that any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

The Board further notes that it has a duty to assist the 
veteran in the development of facts pertinent to his claim 
and to ensure full compliance with due process.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (2000).  This duty 
to assist includes obtaining a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of disability.  Peters v. Brown, 
6 Vet. App. 540, 542 (1994).  See also Littke v. Derwinski, 1 
Vet. App. 90 (1990).  In this regard, the Court has held that 
where the veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  (Emphasis added).  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Olson v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The examination should take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  This 
duty includes an examination by a specialist.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

Also, review of certain medical records, to include reports 
of VA examinations dated in September 1995 and May 1998 show 
that the veteran claimed to have undergone left knee surgery 
in 1987 and 1988, respectively.  Review of the record is not 
shown to contain medical evidence to support the veteran's 
surgical history.  

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (2000) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2000).  

It is established Court doctrine that, in assigning a 
disability evaluation, VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See DeLuca, supra; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.40, 4.45 (2000).  In 
this regard, it is observed that the above-discussed May 1998 
orthopedic examination does not appear to have sufficiently 
complied with the requirements set out by the Court in 
DeLuca, supra.  Specifically, pain on active and passive 
motion was not sufficiently documented.  See 38 C.F.R. § 4.59 
(2000); see also Arnesen v. Brown, 8 Vet. App. 432 (1995).  
Furthermore, review of the examination report does not show 
that the effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination were considered as to the 
veteran's service-connected bilateral knee disabilities.  
Based upon the evidence discussed above, it is the opinion of 
the Board that a through and contemporaneous VA examination 
of the veteran's service-connected left knee is required in 
this case.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims, the 
case is REMANDED to the RO for the following development:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain 
copies of private medical records 
pertaining to current treatment for his 
currently claimed disorders as stated on 
the title page of this decision.  The 
veteran should also be requested to 
supply information (such as the name of 
the physician, name of hospital, and 
month and year) regarding his claimed 
left knee surgery allegedly performed in 
the late 1980's.  All records not already 
associated with the veteran's claims 
folder should be associated therein.  

2.  The RO should take the appropriate 
action to obtain all VA treatment records 
from the VAMC in Boise, Idaho dated from 
April 1998 to the present.  See Bell, 
supra.  In the event that these records 
can not be so obtained, the RO must 
provide an explanation to the veteran as 
to the reasons why the requested records 
were not associated with the record.  All 
records obtained should be added to the 
claims folder.  

3.  A VA examination should be conducted 
by an orthopedist to determine the 
current severity of the veteran's 
service-connected left knee disability.  
All indicated studies, including X-rays, 
should be performed, and all findings 
should be set forth in detail.  The 
claims file and a copy of this REMAND 
must be made available to the examiner 
prior to the requested examination.  The 
left knee should be examined for degrees 
of both active and passive range of 
motion and any limitation of function of 
the parts affected by limitation of 
motion.  The examiner should also be 
asked to note the normal ranges of motion 
concerning the knee.  Additionally, the 
examiner should be requested to determine 
whether the veteran's left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
a separate opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran's service-connected left 
knee is used repeatedly over a period of 
time.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues 
concerning entitlement to increased 
ratings as listed on the title page of 
this decision on appeal, to include 
consideration of the provisions set out 
in 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2000).  See also DeLuca, supra.  

5.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


